Citation Nr: 1500169	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for coronary atherosclerotic heart disease/angina pectoris (claimed as ischemic heart disease (IHD)).

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD); and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Marine Corps Reserve from April 1973 to September 1973, and on active duty in the United States Navy from November 1973 to August 1977.

Acquired Psychiatric Disorder

This case initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  At that time, the RO denied entitlement to service connection for PTSD.  The Veteran submitted a notice of disagreement (NOD) with this finding in September 2008, and timely perfected his appeal in October 2009.

The issue of entitlement to service connection for PTSD was subsequently broadened and recharacterized as an acquired psychiatric disorder, to include PTSD, depression, and anxiety, as indicated on the title page of this determination.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In August 2010, the Veteran testified during a Board hearing at the RO before the undersigned acting Veterans Law Judge; a transcript of that hearing is of record.


In September 2013, the Board, inter alia, denied the claim of entitlement to service connection for an acquired psychiatric disorder.  In June 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR), vacating the portion of the Board's decision denying service connection for an acquired psychiatric disorder and remanding that claim to the Board for additional evidentiary development.

Ischemic Heart Disease, COPD, and Parkinson's Disease

In June 2011, the RO denied the Veteran's claim of entitlement to service connection for coronary atherosclerotic heart disease/angina pectoris (claimed as IHD).  This denial was continued in a subsequent August 2011 rating decision.  In July 2010, August 2011, and November 2011, the RO repeatedly denied the Veteran's petition to reopen his claim of entitlement to service connection for a pulmonary disorder, to include COPD (previously claimed as a lung disorder).  In April 2012, the RO denied the Veteran's claim of entitlement to service connection for Parkinson's disease.

In May 2012, the Veteran submitted an NOD with respect to the three aforementioned issues.  See Veteran's Statement, May 16, 2012.  Since the filing of an NOD initiates appellate review, these claims must be remanded for the preparation of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated by the parties to the JMR, additional evidence was received by VA after the most recent, September 2012 supplemental statement of the case (SSOC).  This evidence is pertinent to the claim of entitlement to service connection for an acquired psychiatric disorder, and the Veteran did not waive initial AOJ review of this evidence.  A remand is therefore required for the AOJ to consider this evidence in the first instance and to issue a new SSOC as to this claim.

Additionly, the Veteran filed a timely NOD with the denial of his claims of entitlement to service connection for Parkinson's disease, IHD, and his petition to reopen his previously denied claim of entitlement to service connection for a pulmonary disorder.  See NOD, May 16, 2012.  As of this date, an SOC has not been issued with respect to these issues.  This must be accomplished.  Manlincon, supra.

Accordingly, the claims are REMANDED for the following action:

1.  Issue an SOC addressing: (1) the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a pulmonary disorder, to include COPD; (2) entitlement to service connection for Parkinson's disease; and (3) entitlement to service connection for coronary atherosclerotic heart disease/angina pectoris (claimed as ischemic heart disease).  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over these issues in the absence of a timely submitted substantive appeal.

2.  Consider any additional pertinent evidence received with regard to the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, since the September 2012 SSOC, and issue a new SSOC.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

